MEMORANDUM **
Leo Burger appeals pro se the district court’s order striking his notice of removal *777of a state court action from San Diego Superior Court. We dismiss.
After unsuccessfully attempting to remove the instant action numerous times, Burger filed a notice of removal under the case number of another pending matter before the United States District Court. The district court’s order striking Burger’s notice of removal is unreviewable, and we therefore lack jurisdiction over this appeal. See 28 U.S.C. § 1447(d); United Investors Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960, 964 (9th Cir.2004) (citing Kunzi v. Pan Am. World Airways, Inc., 833 F.2d 1291, 1294 n. 7 (9th Cir.1987)).
Burger’s remaining contentions lack merit.
We deny all outstanding motions as moot.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.